Exhibit 10.6.1

 

LOGO [g450536newlogo.jpg]

PartnerRe Ltd.

Executive Restricted Share Unit Award Agreement

<Name>

<Date>

This Restricted Share Unit Award Agreement (the “Award Agreement”) commences and
is made effective as of <Date>, by and between PartnerRe Ltd. (the “Company”),
and <Name> (the “Participant”), an employee of the PartnerRe Group (which is
defined to include PartnerRe Ltd. and its subsidiaries).

WHEREAS, the Company desires to afford the Participant the opportunity to own
common shares, $1.00 par value, of the Company (“Shares”) pursuant to the
PartnerRe Ltd. Amended and Restated Employee Equity Plan (the “Plan”); and

WHEREAS, the Company wishes to provide a means through which the PartnerRe Group
may attract able persons to enter and remain in employment or other service with
the Company and motivate and reward key employees and other persons, including
the Participant, to contribute significantly to the success of the Company,
thereby furthering the best interests of the Company and its shareholders;

NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Plan, terms and
provisions of which are incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Award Agreement or a prospectus, the terms and
provisions of the Plan shall govern and control. In the event of a conflict or
inconsistency between the terms and provisions of this Award Agreement and a
prospectus, the terms and provisions of this Award Agreement shall govern and
control.

2. Purpose of Award Agreement. The purpose of this Award Agreement is to grant
Restricted Share Units (“RSUs”) to the Participant. Each RSU represents the
right to future delivery of one Share, subject to the terms of the Plan. This
Award Agreement is entered into pursuant to the terms of the Plan, and, by
receipt of this Award Agreement, the Participant acknowledges receipt of a copy
of the Plan and further agrees to be bound thereby and by the actions of the
Committee pursuant to the Plan.

3. Grant of RSUs. The Participant is granted an award of RSUs in the amount and
on the date (the “Grant Date”) as specified in the Notice of RSU.



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

4. Vesting. Subject to the terms and conditions contained herein, all RSUs
granted pursuant to this Award Agreement will fully vest on the third
anniversary of the Grant Date (the “Vesting Date”) and will settle in Shares.
All of the Shares underlying the RSUs will be delivered to the Participant as
soon as administratively practicable after the Vesting Date (such date of
delivery, the “Settlement Date”).1

5. Dividend Equivalents. If a dividend is paid on Shares prior to the Settlement
Date, each RSU will provide the Participant with the right to receive an amount
equal to the amount of the dividend that the Participant would have received had
the Share underlying such RSU been held by the Participant as of the record date
for which such dividend is paid. Such amount will accrue and be paid in cash at
the same time and at the same rate as actual dividends paid on Shares.

6. Termination. In the event that the Participant ceases to be an employee of
PartnerRe Group prior to the Vesting Date, the following conditions shall apply:

(a) Death or Disability. If the Participant ceases to be an employee of the
PartnerRe Group as a result of the Participant’s death or Disability, all
unvested RSUs will become immediately vested upon the date of termination as a
result of death or Disability. All of the Shares underlying the RSUs will be
delivered to the Participant (or, as applicable, the Participant’s estate) as
soon as administratively practicable after the date of vesting.

(b) Resignation or Involuntary Termination. In the event the participant’s
employment with the PartnerRe Group is terminated by the Company (with or
without Cause), or by the Employee (with or without Good Reason) other than for
death, Disability or retirement (as defined below), all unvested RSUs will be
forfeited on the date of such termination.

(c) Retirement. If the Participant ceases to be an employee of the PartnerRe
Group as a result of the Participant’s retirement, all unvested RSUs will
continue to vest in accordance with their original vesting schedule, subject to
the provisions below:

(i) Post-termination Covenants. Continuation of vesting following retirement is
contingent upon the Participant’s compliance with certain limitations on the
Participant’s business activity, including the following: (i) the Participant
may not engage in business activities in the reinsurance industry, act on behalf
of any entity, company or business that operates in the reinsurance industry, or
otherwise compete with the PartnerRe Group in the locations where the PartnerRe
Group operates, (ii) the Participant may not solicit employees or customers of
PartnerRe on behalf of any entity, company or business that operates in the
reinsurance business or otherwise competes with the PartnerRe Group in the
locations where the PartnerRe Group operates, and (iii) the Participant may not
disclose confidential or non-public information regarding the business of the
PartnerRe Group (unless legally required to do so, and in such case only upon
giving prior notice to the Company), in each of (i), (ii) and (iii) above, until
the Vesting Date.

 

1  In no event will the Settlement Date be later than March 15th of the year
following the year in which the Vesting Date occurs.

 

2



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

(ii) Definition of Retirement. For purposes of this Award Agreement,
“retirement” means a voluntary termination after reaching either (a) age 65 or
(b) age 60 with 10 years of service to the PartnerRe Group.

(d) Conflict with Contract of Employment. In the event that any of the terms of
the Participant’s contract of employment conflict with the provisions of this
Section 7, the contract of employment shall prevail. For the avoidance of doubt,
this Award shall follow the treatment of Options upon termination as set out in
such contract of employment, if such contract of employment does not specify
treatment of RSUs.

7. Entire Agreement. With the exception of any contract of employment applicable
to the Participant with respect Section 6, the Plan and this Award Agreement
(including the Notice of RSU attached hereto) constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. Any modification of this
Award Agreement must be in writing signed by the Company. Decisions of the
Committee with respect to the administration and interpretation of the Plan and
this Award Agreement will be final, conclusive and binding on all persons.

8. No Additional Rights or Entitlements. The Participant hereby acknowledges and
agrees that neither this Award nor the Plan shall be construed as giving the
Participant any right to be retained in the employ of, or to continue to provide
services to, the PartnerRe Group, and that the PartnerRe Group may at any time
dismiss the Participant, free from any liability, or any claim under the Plan or
this Award Agreement, unless otherwise expressly provided in the Plan or in this
Award Agreement or in any other agreement binding the parties. The receipt of
this Award under the Plan is not intended to confer any rights on the
Participant except as set forth in this Award Agreement. The Participant further
acknowledges and agrees that no payment under the Plan or this Award Agreement
shall be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the
PartnerRe Group except as may otherwise be specifically provided.

9. Change in Control. Upon a Change in Control prior to the Vesting Date, all
RSUs will be subject to Section 12 of the Plan.

10. Retention of Awards. The Participant acknowledges that it is the intention
of the Company that the Participant retains at least a portion of the Shares
acquired pursuant to this Award and agrees to comply with any Share retention
requirements that the Company may impose in connection with this Award.

11. Notices. All notices, requests and other communications under this Award
Agreement shall be (i) if in writing, delivered in person (by courier or
otherwise), mailed by certified or registered mail, or (ii) by email
transmission, in each case return receipt requested, as follows:

 

3



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

if to the Company, to:

PartnerRe Ltd.

90 Pitts Bay Road

Pembroke HM 08

Bermuda

Attn: Philip Martin

Email: philip.martin@partnerre.com

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or email as such party may hereafter specify for the
purpose by notice to the other parties hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

12. No Assignment or Transfer. The Participant’s rights and interest under the
Plan or under this Award Agreement, including amounts payable, may not be sold,
assigned, donated, or transferred or otherwise disposed of, mortgaged, pledged
or encumbered except, in the event of the Participant’s death, to a designated
Beneficiary to the extent permitted by the Committee, or in the absence of such
designation, by will or the laws of descent and distribution.

13. Successors and Assigns; No Third Party Beneficiaries. This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, expressed or implied, is
intended to confer on anyone other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.

14. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

15. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of Bermuda, without reference to the principles of
conflicts of law thereof.

16. Headings. Headings are for the convenience of the parties and are not deemed
to be part of this Award Agreement.

 

4



--------------------------------------------------------------------------------

LOGO [g450536newlogo2.jpg]

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first written above.

 

PARTNERRE LTD. By:   LOGO [g450536sig.jpg]  

 

  Name:   Philip Martin   Title:   Director of Group     Compensation & Benefits

 

5



--------------------------------------------------------------------------------

Notice of Restricted Share Units   LOGO [g450536newlogo.jpg]

 

<Name>   Award Number:   <###> <Address 1>   Plan:   EEPF <Address 2>   ID:  
<####> <Address 3>    

 

 

Effective <Date> you have been granted an award of <###> Restricted Share Units
(RSUs). These units are restricted until the vest date shown below, at which
time you will receive shares of PartnerRe Ltd. (the Company) common stock.

The current total value of the award is <$###>.

 

RSU’s   Vest Date <###>   <Date>

For further information, please go on Relink under the Employee Services / HR
Services / Equity Plans section.

 

 

By your on-line acceptance and the Company’s signature below, you and the
Company agree that these Restricted Share Units are granted under and are
governed by the terms and conditions of the Company’s Employee Equity Plan and
the Restricted Share Unit Award Agreement.

 

 

 

LOGO [g450536sig.jpg]

 

PartnerRe Ltd.

 

Wellesley House South, 90 Pitts Bay Road   Telephone   (1 441) 292 0888 Pembroke
HM 08, Bermuda   Telefax   (1 441) 296 2250   http://www.partnerre.com